I think it appears from the language used in article 7335, R.S. 1925, that the power the Legislature intended to confer upon the commissioners' court was to contract with an attorney at law (and with no other person) "to enforce or assist in the enforcement of the collection" of delinquent taxes. The forced collection contemplated could have been accomplished in no other way than by suits in the courts, and only such attorneys could prosecute such suits. Baxter v. City of Venice, 271 Ill. 233, 111 N.E. 111; Kerr v. Regester, 42 Ind. App. 375, 85 N.E. 790. It follows, I think, the commissioners' court was without power to contract with Standard to enforce, or assist in enforcing, the collection of the delinquent taxes. If it was, appellee Maloney was chargeable with knowledge of the fact, and estoppel as against the county was not available as a defense against the recovery sought by the county. In that view, the judgment should not be affirmed. *Page 873